99 F.3d 1147
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.David TELSTAR, Plaintiff-Appellant,v.Kathryn VEA;  Mary Rosa;  Robert Wandruff;  State ofCalifornia, Defendants-Appellees.
No. 96-55188.
United States Court of Appeals, Ninth Circuit.
Submitted Oct. 7, 1996.*Decided Oct. 15, 1996.

Before:  BEEZER, KOZINSKI, and KLEINFELD, Circuit Judges.


1
MEMORANDUM**


2
David Telstar appeals pro se the district court's orders denying him leave to proceed in forma pauperis pursuant to 28 U.S.C. § 1915(d) in Telstar's action pursuant to 42 U.S.C. § 1983.  Telstar's First Amended Complaint1 challenges the constitutionality of California Code of Civil Procedure Section 1030 as applied during Superior Court divorce proceedings during which Telstar sought to set aside a default judgment against him.  Telstar asserts that the Superior Court's order requiring him to post security pursuant to Section 1030 in the amount of $5,000 denied him meaningful access to the courts, equal protection, and due process of law, in violation of the First, Fifth, and Fourteenth Amendments of the United States Constitution.


3
Because Telstar's claims are " 'inextricably intertwined' with the state court's rulings in a particular plaintiff's state case,"  Dubinka v. Judges of the Superior Court of the State of California for the County of Los Angeles, 23 F.3d 218, 221-22 (9th Cir.1994), the district court lacked subject matter jurisdiction to hear this case.   See District of Columbia Court of Appeals v. Feldman, 460 U.S. 462, 482-86 (1983).  The district court therefore properly denied Telstar leave to proceed in forma pauperis pursuant to Section 1915(d).

AFFIRMED.2


*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3


1
 Telstar lodged the First Amended Complaint with the district court along with a motion for reconsideration of the district court's denial of his initial motion to proceed in forma pauperis


2
 Because of our disposition of this appeal, we do not consider the applicability, if any, of the Prison Litigation Reform Act, Pub.L. No. 104-134, 110 Stat. 1321 (1996), to this appeal